Citation Nr: 9913729	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946.  

In October 1992, the RO denied the veteran's original claim 
of service connection for bilateral hearing loss.  The 
veteran was notified of this determination, but did not file 
a timely substantive appeal.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
RO which determined that no new and material evidence had 
been submitted to reopen the veteran's claim.  

In October 1998, the Board remanded this matter in order to 
afford the veteran an opportunity to appear for a hearing 
before a Member of the Board at the RO.  This hearing was 
scheduled to take place on March 16, 1999; however, the 
veteran failed to report.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for bilateral 
hearing loss and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented since the final RO decision of October 
1992.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In Elkins v. West, 12 Vet. App. 209 (1998) (en banc), the 
Court held that the Board must perform a three-step analysis 
when the veteran seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 
1998).  Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must determine whether, based upon all of the 
evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  

The evidence of record at the time of the October 1992 rating 
decision included:  the veteran's service medical records, 
which are negative for complaints or treatment relative to 
hearing loss; copies of VA outpatient treatment records 
documenting treatment for hearing loss characterized as 
sensorineural deafness and including reference to a history 
of noise exposure in service; and a report from a VA 
examination conducted in October 1992 confirming bilateral 
sensorineural hearing loss.  

In October 1993, G. David King, M.D., of the Ear, Nose and 
Throat Clinic Staff at the West Roxbury VA, submitted a 
statement in support of the veteran's claim.  This statement 
was addressed in the Statement of the Case prepared in 
January 1994.  Dr. King acknowledged that he was writing in 
support of the veteran "who claims he had service connected 
damage to his ears by noise exposure and trauma to his right 
ear caused by the ship lurching during performance of a 
myringotomy."  He further noted that "[t]he fact that the 
record of this was lost does not alter the service connection 
responsibility of your office."  

The evidence received since the October 1992 rating decision 
includes additional records of VA outpatient treatment for 
sensorineural hearing loss and the testimony of the veteran 
given at a hearing at the RO in November 1996.  According to 
the veteran, while stationed at Camp Lejeune for a three to 
four month period in 1945, he was assigned to heavy artillery 
in a clerical status and was exposed to the usage of such 
artillery within a distance of approximately 200 to 300 yards 
on an almost constant basis.  He stated that he was then 
transferred to Okinawa and developed a ringing in his ears 
and what was termed "coral poisoning."  The veteran further 
testified that, subsequently, he developed further problems 
with his right ear while traveling on a ship from Hawaii to 
San Francisco.  He stated that, while he was having a 
procedure done to correct the problem, the ship lurched and 
injured him.  According to the veteran, Dr. King had noted a 
buildup of scar tissue in the ear and had asked him its 
origins.  

The veteran further testified that, following his discharge 
from service, he was treated at Lahey Clinic for difficulties 
with his ears; he could not recall, however, whether he was 
experiencing any hearing loss at the time.  An attempt to 
obtain copies of treatment records from the Clinic prior to 
the October 1992 rating decision proved to be unsuccessful.  
According to the veteran, he had experienced no occupational 
noise exposure following discharge and did not begin to 
experience difficulty with his hearing until the late 1980s.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, particularly the statement from 
Dr. King and the testimony of the veteran, is relevant to the 
veteran's claim of service connection and are instrumental in 
ensuring a complete evidentiary record for evaluation of the 
veteran's claim.  See Hodge, supra.  In other words, this new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for bilateral hearing loss is reopened.  



ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been submitted, the 
appeal is granted subject to the discussion hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for bilateral hearing loss is reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for bilateral hearing loss 
since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.

2.  The veteran should be afforded a VA 
ear and hearing examination to determine 
the nature and likely etiology of his 
claimed hearing loss.  The claims folder 
should be made available to the examiner 
for review before the examination.  
Complete audiometric testing should be 
done in this regard.  The examiner should 
elicit from the veteran and record a 
clinical history referable to the 
bilateral hearing loss.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the medical 
probability that any current bilateral 
hearing disability is due to exposure to 
acoustic trauma or other disease or 
injury in service, as claimed by the 
veteran.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review of the 
veteran's claim of service connection for 
bilateral hearing loss.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

